Citation Nr: 1402685	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-25 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for left hip strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Evidence submitted by the Veteran in October 2010 indicates that he may have applied for Social Security Administration (SSA) disability benefits.  It is necessary to obtain records associated with any SSA disability claims.  Additionally, a new examination is warranted because the June 2009 VA examination is inadequate.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA and associate with the claims file all records related to any claim by the Veteran for Social Security disability benefits.  Document all inquiries and responses in the claims file.  

2.  Obtain all records of treatment of the Veteran at the Salisbury VA Medical Center and the Winston-Salem outpatient clinic prior to August 2008 and after March 2009, including any records that have been perpetualized or archived, and associate them with the claims file.  Document in the claims file all inquiries and responses and if no records of treatment in October 1971 and January 1973 are obtained, explain in writing why further attempts to locate or obtain such records would be futile.  Notify the Veteran and his representative appropriately.

3.  Obtain the Veteran's service personnel records and associate them with the claims file.  Document in the claims file all attempts to locate such records and if such records are not obtained, explain in writing why further attempts to locate or obtain such records would be futile.  Notify the Veteran and his representative appropriately.

4.  After completing the above development, schedule the Veteran for a VA examination with an examiner who has not previously examined the Veteran and provide the examiner with the claims file.  The examiner is instructed to do the following:

(a)  Review the claims file and state that it was reviewed.

(b)  Examine the Veteran and provide a diagnosis of any current low back and left hip conditions. 

(c)  Taking into consideration the Veteran's reports of back and hip pain during and after service, which the Board finds credible, and that the Veteran is competent to report such symptoms, provide the following opinions:

(i)  Whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability had onset during or was caused by the Veteran's service.

(ii)  Whether it is at least as likely as not (a 50 percent probability or greater) that any hip disability had onset during or was caused by the Veteran's service.

(d)  Provide a full explanation of reasoning for any opinion given based on the specific facts in this case.  If unable to provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.

5.  After completing the above development and any other development deemed appropriate, readjudicate the claims that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


